Citation Nr: 1757980	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-35 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to April 1994 and from January 1998 to January 1999. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The December 2010 rating decision granted service connection for PTSD and assigned an initial disability rating of 50 percent effective July 23, 2010.  During the pendency of the appeal, the RO increased the initial rating for PTSD to 70 percent.  In addition, TDIU is effective July 23, 2010.

The Board remanded this matter in February 2015 and January 2017 for additional evidentiary development.


FINDINGS OF FACT

For the entire period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas including work, family relationships, judgment, thinking, and mood due to symptoms such as near-continuous depression, difficulty sleeping, suspiciousness, panic attacks more than once a week, disturbances of mood and motivation, and inability to establish and maintain effective relationships, but not by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The Board has been directed to consider only those factors contained wholly in the rating criteria. Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed and a uniform evaluation is warranted. 

The Veteran's PTSD is assigned a rating of 70 percent under Diagnostic Code 9411, effective July 23, 2010.  38 C.F.R. § 4.130.  The Veteran is challenging the initial rating.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130.   

Under the General Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants the maximum, 100 percent disability rating.  38 C.F.R. § 4.130.   

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan, supra at 442.  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing AMERICAN PSYCHIATRIC ASSOCIATION , DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 1994) [hereinafter DSM-IV]). During the period on appeal, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) was released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity." See DSM-V, at 16. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  

The medical evidence indicates ongoing treatment for chronic PTSD and associated Major Depressive Disorder throughout the appeal period.  However, a review of the record does not indicate that the Veteran's PTSD symptoms have manifested in total social and occupational impairment, nor have such symptoms been assessed by a mental health professional as causing total and occupational impairment.  

At a September 2010 VA examination, the Veteran reported hypervigilance, exaggerated startle response, sleep impairment, lack of interest in activities, anger, rage, depression, irritability, paranoia, and emotional distance from others.  The Veteran was homeless, but capable of taking care of activities of daily living such as bathing, dressing, and personal hygiene.  Examination revealed the Veteran as oriented to all spheres, generally pleasant and cooperative, alert, with good interpersonal contact, neatly groomed, and having memory impairment.  Mood and affect were abnormal, with depression, feelings of hopelessness, helplessness, worthlessness, and panic attacks.  Speech was normal, thought process was organized and there was no indication of delusions or hallucinations.  The Veteran reported suicidal ideation.  There was no ritualistic obsession.  Insight and judgment were intact.  The examiner assigned a GAF score of 48 to 51.

At a May 2013 VA examination, the examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas.  Reported symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, intrusive memories, poor concentration, agitation, short temper, hyperarousal, re-experiencing and avoidance, and inability to establish and maintain effective relationships.  The Veteran denied suicidal and homicidal ideation.  A GAF score of 45 was assigned. 

At the most recent VA examination in February 2017, the examiner concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas.  Documented symptoms included depressed mood, anxiety, suspiciousness, panics attacks less than weekly, near-continuous depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, flattened affect, stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  Examination revealed orientation to all spheres, avoidance of eye contact, tearful and flattened affect, appropriate dress but disheveled overall presentation.  The Veteran reported that he had not worked since 2009.  He reported searching for employment, but employers decline hiring upon viewing his legal and medical record.

Having reviewed the medical and lay evidence of record, severe impairment is demonstrated.  However, total occupational and social impairment due to PTSD has not been shown or approximated.  There is no indication of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The symptoms documented in medical and lay evidence do not indicate that the Veteran's PTSD symptoms have otherwise resulted in total social and occupational impairment.  The Board notes that the record indicates that the Veteran has experienced suicidal ideation at various times.  While the Board acknowledges the severity of any hint of suicidal ideation, a thorough review of the record indicates that the Veteran has not been in persistent danger of hurting himself at any point during the period on appeal.  

In reaching this determination, the Board acknowledges the Veteran's lay assertions with respect to the severity of his PTSD symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board assigns significant probative weight to the assessment of the medical professionals of record, specifically the well-informed VA examiners, as their opinions are rendered by trained professionals and supported by significant rationale. 

Based on a careful review of all the evidence, the Board finds that during the entirety of the period on appeal, an increased rating in excess of 70 percent for PTSD is not warranted.  The Board has considered all psychiatric symptoms in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In reaching such a determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against such claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


